Citation Nr: 1203301	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 25, 1999 to March 21, 2000.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the pendency of the appeal, in a December 2000 rating decision, the RO assigned an increased evaluation of 30 percent for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in March 2008 and the Veteran's claim for entitlement to an effective date prior to March 22, 2000 for a total evaluation for PTSD was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009 the Court endorsed a Joint Motion for Remand (JMR) and remanded the matter for further proceedings.  In a July 2010 decision the Board again denied entitlement to an effective date prior to March 22, 2000 for a total evaluation for PTSD.  The Veteran appealed this decision to the Court and in April 2011 the Court again endorsed a JMR and remanded this matter back for further adjudication.


FINDING OF FACT

The Veteran's PTSD is manifested by: sleep disturbances, flashbacks, avoidance of things related to war, hypervigilance, intrusive thoughts from the war, and some social and occupational impairment.

CONCLUSION OF LAW

The criteria for a rating excess of 30 percent for PTSD have not been met at any point from October 25, 1999 to March 21, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer t he law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2001 for his claim for increased compensation based on unemployability.  This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice regarding effective dates and disability ratings prior to the adjudication of the claim in the December 2000 rating decision, the Board finds that providing him with notice in the July 2001 letter followed by a readjudication of the claim in the April 2005 statement of the case and the October 2005 supplemental statement of the case, as well as the March 2008 and July 2010 Board decisions and the August 2009 and April 2011 JMRs 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in March 2000 for his PTSD claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran originally filed a claim in October 1999 for an increased evaluation for his PTSD.  As noted above, in a November 1999 rating decision the Veteran's claim was denied.  Following submission of additional evidence, a December 2000 rating decision evaluated the Veteran's PTSD as 30 percent disabling from October 25, 1999 to March 21, 2000.  In the April 2011 JMR the parties agreed that the December 2000 rating decision was issued in response to the October 1999 claim and evidence submitted by the Veteran following the December 2000 rating decision should be considered new and material.  Furthermore, the parties agreed that the Board should consider all evidence received since the October 1999 claim in determining whether an evaluation in excess of 30 percent is warranted.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 30 percent for his PTSD at any point from October 25, 1999 to March 21, 2000.  

The Board has reviewed the evidence pertaining to the period from October 25, 1999 to March 21, 2000 and notes that the Veteran had only periodic treatment for his PTSD symptoms.  VA progress notes indicate that the Veteran received periodic follow up evaluation and therapy at the VA Medical Center (VAMC) for his PTSD.  A September 1999 group therapy note reported the Veteran attended the group for the first time in several months and he was attentive and engaged.  A November 1999 group therapy note reported the Veteran had no suicidal or homicidal ideation.  The Veteran attended group therapy on multiple occasions in December 1999.  On December 9, 1999 it was noted he had used different strategies to minimize his anger outbursts.

In January 2000 the Veteran was seen for a detailed psychiatric assessment.  He reported sporadic suicidal and homicidal ideations, but with no suicide attempts.  The Veteran also stated that he was suffering from sleep disturbances, diminished interest in things, flashbacks, and feelings of hypervigilance.  The Veteran reported he had numerous jobs of short durations, but his longest employment ended in 1993 and he had not worked since.  

The Veteran was also afforded a VA examination in March 2000.  At this examination the Veteran reported flashbacks and sleep disturbances.  He also reported that he would get angry with his sister and other family members approximately twice a week and he called the police on one occasion.  The examiner noticed the Veteran lacked coherence and he was unable to think at an abstract level.  However his insight and judgment were largely retained and his mood and affect were mildly dysphoric.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 50 percent evaluation or higher.  The Veteran does not have the symptoms ordinarily associated with a greater social and occupational impairment.

Also at the March 2000 VA examination the Veteran reported that he was beginning to call the police when he had problems with his sister, as opposed to struggling with her.  In his January 2000 VA treatment record the Veteran had previously noted that he lost his temper with his family approximately twice a week, so the March 2000 VA examiner considered this an improvement.  There is no evidence the Veteran's anger lead do unprovoked irritability with periods of violence, which could warrant a higher rating.  

With regard to maintaining effective work and social relationships, the Veteran has indicated that he does have some decreased interest in activities and that he does not do very many leisure activities.  See e.g., March 2000 VA examination report.  However, the Board notes that at his March 2000 VA examination the Veteran reported he was trying to reengage with social activities with limited success.  He had gone fishing the previous year with his neighbor.  He also reported he was attending AA, but he did not have a sponsor.  The Board acknowledges that difficulty with maintaining effective social relationships is often contemplated by higher ratings.  However, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

The Board notes that the January 2000 VA treatment record indicated that the Veteran reported sporadic suicidal and homicidal ideations.  However, the treatment record went on to note the Veteran had never attempted suicide.  Furthermore, in the March 2000 VA examination report the Veteran examiner again found the Veteran had no suicide attempts.

Furthermore, no VA examiner, or any VA treatment record found that the Veteran suffered from delusions or hallucinations.  Finally, the VA examiner and the VA treatment records did not report that the Veteran was in danger of hurting others, or that he had obsessional rituals which interfered with his routine activities.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9400.  For instance, the Veteran has reported feelings of intense distress at cues that symbolize or resemble an aspect of his traumatic experiences as well as a sense of a foreshortened future.  See e.g., January 2000 VA treatment record.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.  

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.  

Also of record are the Veteran's GAF scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

The March 2000 VA examiner assessed the Veteran with a GAF score of 50.  GAF scores ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In viewing the evidence of record the examiner found that the Veteran had some serious symptoms and social impairment due to his PTSD. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating from October 25, 1999 to March 21, 2000.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations or any, for his PTSD from October 25, 1999 to March 21, 2000.  

Additionally, there is not shown to be evidence of marked interference with employment due to his PTSD.  The Board notes that while the Veteran underwent a VA examination in March 2000, just weeks prior to hospital admission, the clinical evaluation offered no indication that his service-connected PTSD rendered him unable to work at a substantially gainful occupation.  

The Board acknowledges the Veteran submitted a statement in March 2001 where he reported that he worked at GM from 1978 to April 1993 and that he left his employment due to his PTSD.  The Board also acknowledges the Veteran submitted a statement by his VA psychologist in April 2004.  In this statement the psychologist stated that the Veteran had been treated for PTSD since 1994, and at the VAMC Indianapolis, Indiana, since August 2002.  He explained that due to the severity of the Veteran's PTSD symptoms, the Veteran was incapable of working.  He also noted the Veteran had not been gainfully employed since April 1993 and that the severity of his PTSD has made employment impossible since that time.  While this statement does indicate that the Veteran is incapable of working due to his PTSD, this opinion does not opine that the Veteran suffered marked interference with employment from October 25, 1999 to March 21, 2000, the period on appeal.  As stated, the Veteran did not seek treatment at the psychologist's facility until August 2002, which followed the period beginning in March 2000 when the Veteran was hospitalized for his PTSD.  Furthermore, the Board observes an April 2004 decision from the Social Security Administration that the Veteran was disabled as of November 21, 1991.  However, this decision was made based on the Veteran's PTSD, anxiety, depression, fractured left leg, right hip dislocation, right hand problems, and right shoulder problems.  This decision did not determine that the Veteran's PTSD, acting alone, caused marked interference with employment during the period of October 25, 1999 to March 21, 2000.  

The Veteran has indicated that his PTSD causes sleep disturbances, flashbacks, avoidance of things related to war, hypervigilance, intrusive thoughts from the war, and some social and occupational impairment.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD from October 25, 1999 to March 21, 2000 is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


